Case: 19-11039     Document: 00516314030          Page: 1    Date Filed: 05/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                   No. 19-11039                         May 10, 2022
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jon Anthony Terry,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:17-CR-647-1


   Before Willett, Engelhardt, and Wilson, Circuit Judges.
   Per Curiam:*
          Jon Terry pleaded guilty to two counts of production of child
   pornography in violation of 18 U.S.C. § 2251(a).         The district court
   sentenced Terry to 720 months of imprisonment. The district court also
   imposed a $5,000 assessment per count—or $10,000 total—pursuant to 18
   U.S.C. § 3014, which provides that “the court shall assess an amount of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11039        Document: 00516314030              Page: 2       Date Filed: 05/10/2022




                                          No. 19-11039


   $5,000 on any non-indigent person” convicted of certain crimes relating to
   sexual abuse.
           On appeal, Terry argues that the district court erred in imposing the
   $10,000 assessment because he is indigent. 1 Because he did not object to the
   assessment at sentencing, our review is for plain error. Puckett v. United
   States, 556 U.S. 129, 135 (2009). Terry must therefore show an error which
   is “clear or obvious” and affected his “substantial rights.” Id. Such an error
   must be “so clear or obvious that ‘the trial judge and prosecutor were derelict
   in countenancing it, even absent the defendant’s timely assistance in
   detecting it.’” United States v. Delgado, 672 F.3d 320, 330 (5th Cir. 2012) (en
   banc) (quoting United States v. Hope, 545 F.3d 293, 296 (5th Cir. 2008)). If
   Terry clears those hurdles, we have discretion to correct the errors if we find
   they impugn “the fairness, integrity, or public reputation of judicial
   proceedings.” Puckett, 556 U.S. at 135 (quoting United States v. Olano, 507
   U.S. 725, 736 (1993)).
           Terry has not demonstrated a clear or obvious error here. Ample
   record evidence supports a finding that Terry was not so indigent that he
   could not pay the assessment. Terry filled out a financial affidavit stating that
   he was employed for $2,900 a month at Robert Half Technologies and that
   he earned $3,000 a year from online gaming. The PSR catalogs numerous
   information technology jobs that Terry held, where he earned between $600
   and $900 a week. Moreover, he retained counsel for proceedings before the
   district court. To be sure, there is also evidence in the record that could have
   supported a finding of indigency. But given the evidence discussed above,


           1
            In their briefing, the parties dispute whether Terry waived his right to appeal the
   $10,000 assessment in his plea agreement. The Government has since abandoned this
   argument. Accordingly, we do not consider this argument and instead proceed directly to
   the merits.




                                                2
Case: 19-11039      Document: 00516314030           Page: 3    Date Filed: 05/10/2022




                                     No. 19-11039


   the district court’s conclusion was “plausible in light of the record viewed in
   its entirety.” Anderson v. City of Bessemer City, 470 U.S. 564, 573–74 (1985);
   see also United States v. Childers, 740 F. App’x 417 (5th Cir. 2018) (per
   curiam) (affirming a district court’s imposition of a § 3014 assessment
   because “[a]lthough some of the PSR’s information based on [Appellant’s]
   self-reported status suggested he was indigent, other financial data in the
   record signaled to the contrary”).
          Terry further contends that the district court made an obvious error
   as it found that Terry was indigent for the purposes of paying a separate,
   larger fine pursuant to § 5E1.2 of the United States Sentencing Guidelines.
   But we have rejected that exact argument. See United States v. Graves, 908
   F.3d 137, 143–44 (5th Cir. 2018). Under the guideline provisions, Terry’s
   fine range for his offense was $50,000 to $500,000. As we held in Graves,
   “[i]t should go without saying that defendant may not have the same ability
   to pay $5,000 as he would have to pay five to fifty times that amount.” Id.
          Finally, relying on out-of-circuit precedent, Terry argues that the
   district court plainly erred in failing to make an explicit finding that he could
   pay the assessment before imposing it. But we have never required such an
   explicit finding. Indeed, in an unpublished opinion, we held that “the statute
   does not require such a finding” and affirmed a district court’s implicit
   finding that a defendant was not indigent. See United States v. Streaty, 735 F.
   App’x 140, 141 (5th Cir. 2018) (per curiam). At a minimum, the law remains
   unsettled in this circuit. Terry therefore cannot demonstrate that the district
   court committed plain error by failing to make an explicit finding that he
   could pay the § 3014 assessment. See United States v. Evans, 587 F.3d 667,
   671 (5th Cir. 2009) (explaining that we ordinarily do not find plain error when
   we have not addressed an issue or where an argument requires extending
   existing precedent).




                                          3
Case: 19-11039     Document: 00516314030          Page: 4   Date Filed: 05/10/2022




                                   No. 19-11039


         In sum, the record as a whole supports a finding that Terry was not
   indigent for the purposes of the § 3014 assessment at issue. His arguments
   to the contrary are unavailing. He has not shown plain error here.
         AFFIRMED.




                                        4